        Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 1 of 27


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA
                                 PENSACOLA DIVISION


FLORIDA COMMUNITY SERVICES
CORPORATION OF WALTON
COUNTY d/b/a Regional Utilities, a                         CIVIL DIVISION
Florida Not For Profit Corporation,                        CASE NO.: 3:19-CV-00077-HTC


       Plaintiff,

v.

SKANKA USA CIVIL SOUTHEAST,
INC., and FLORIDA DEPARTEMENT OF
TRANSPORTATION,

      Defendants
______________________________________/


PLAINTIFF’S MOTION FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE OR,
         IN THE ALTERNATIVE, TO AMEND SCHEDULING ORDER

       COMES NOW Plaintiff, FLORIDA COMMUNITY SERVICES OF WALTON

COUNTY (hereinafter “Plaintiff” or “FLORIDA COMMUNITY SERVICES”), by and through

its undersigned counsels, and Pursuant to Northern District of Florida Local Rule 7.1.A.3, hereby

files this Motion for Voluntary Dismissal Without Prejudice Pursuant to F.R.C.P. 41(a)(2) or, in

the Alternative, to Modify the Scheduling Order [ECF No. 21] as modified by this Court’s Order

of September 10, 2019 [ECF No. 32], and in support thereof states as follows:

       1.       On April 16, 2019, the Court entered a Final Scheduling Order and Mediation

Referral [ECF. No. 21]. Under the Final Scheduling Order, the following dates were set forth:

                      07/01/2019 – Plaintiff’s Expert Disclosure
                      07/29/2019 – Defendant’s Expert Disclosure
                      08/30/2019 – Last day to supplement discovery responses
                      09/30/2019 – Close of Discovery
                      10/28/2019 – Mediation Deadline
         Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 2 of 27

                                                                CASE NO.: 3:19-CV-77-MCR-CJK
       2.       Plaintiff timely made its expert disclosures on July 1, 2019 and Defendant timely

made its disclosure on July 29, 2019 as directed by the Court.

       3.       Plaintiff identified and served disclosures for four experts. One of which was

Fiona Leek, Ph.D., which was Plaintiff’s causation expert that performed the failure analysis on

the subject pipe. (See Exhibit 1)

       4.       On September 9, 2019, the parties filed a Joint Motion to Amend the Scheduling

Order [ECF No. 31].

       5.       This Court entered an Order [ECF No. 32] granting the Joint Motion to Amend

the Scheduling Order [ECF No. 31] and set forth the following deadlines:

                       12/30/2019      Deadline for Supplementing Discovery Responses
                       02/27/2020      Discovery Deadline
                       03/20/2020      Deadline for Filing Summary Judgment Motions

       6.       On October 14, 2019, the parties mediated the case but did not reach a settlement.

[ECF No. 34].

       7.       Shortly thereafter, counsel for the Plaintiff began preparing for trial in the matter

of Bloch v. Beard Marine Air Conditioning & Refrigeration, Inc., Case No. 0:18-cv-61821-

WPD.

       8.       The trial began on November 18, 2019 and went for ten (10) days over three

weeks, with the evidence phase ending on December 3, 2019. (See Exhibit 2)

       9.       The month prior to the start of the trial on November 18, 2019 was largely

devoted to this matter, which involved a large fire aboard a 90’ yacht and dozens of potential

witnesses to prepare for.

       10.      While co-counsel was associated to assist with dispositive motions and Daubert

challenges, undersigned counsel was lead trial counsel and examined all of the 20+ witnesses at

trial and was solely responsible for all discovery leading to the trial.


                                                                                                   2
         Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 3 of 27

                                                              CASE NO.: 3:19-CV-77-MCR-CJK
       11.     Because it was a maritime bench trial, the parties were required to file findings of

fact and conclusions of law following the trial, which was just completed on Monday, December

16, 2019.

       12.     Undersigned counsel was advised that its causation expert, Fiona Leek, Ph.D.,

whose report was served with Plaintiff’s expert disclosures, had left her forensic position to

become an Assistant Professor at the University of Connecticut.

       13.     On December 13, 2019, counsel was advised that Fiona Leek, Ph.D. will not

continue on as an expert due to her change of employment and as a result will need to be

replaced. Plaintiff is searching for a replacement expert with expertise in the material the

pipeline at issued is comprised of.

       14.     On August 1, 2019, SKANSKA produced a 16,351 page production that Plaintiff

and its experts will need to assess prior to the close of discovery and the opportunity to

supplement.

       15.      Defendant Florida Department of Transportation produced some 7088 pages of

documents on October 30, 2019 and November 26, 2019.

       16.      Due to counsel’s involvement in the trial mentioned above, and the withdrawal

by its cause expert following the change of employment, Plaintiff is unable to comply with the

December 30, 2019 expert report deadline.

       17       Due to counsel’s involvement in the trial mentioned above, the discovery

Plaintiff sought to pursue as part of the earlier motion was unable to be completed.

       18.     Neither party has taken any depositions in this matter. Only initial disclosures and

paper discovery has been completed.

       19.     There are no pending dispositive motions.

       20.     There is no trial date.


                                                                                                 3
         Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 4 of 27

                                                               CASE NO.: 3:19-CV-77-MCR-CJK
                                  MEMORANDUM OF LAW

       Pursuant to Fed. R. Civ. P. 41(a)(2), “an action may be dismissed at the plaintiff’s request

only by court order, on terms that the court considers proper. . . Unless the order states otherwise,

a dismissal under this paragraph (2) is without prejudice.” A voluntary dismissal should be

granted in most cases unless the defendant will suffer clear legal prejudice, other than merely the

prospect of a subsequent lawsuit. Pontenberg v. Boston Scientific Corp., 252 F.3d 1253, 1255

(11th Cir. 2001). See also McCants v. Ford Motor Co., 781 F.2d 855, 856 (11th Cir. 1986) (Rule

41(a)(2) “allows a Plaintiff, with approval of the court, to dismiss an action voluntarily and

without prejudice to future litigation at any time;” Arias v. Cameron, 776 F.3d 1262, 1269 (11th

Cir. 2015) (while Rule 41(a)(2) exists for the protection of defendants, “the court should also

weigh the relevant equities and do justice between the parties in each case, imposing such costs

and attaching such conditions to the dismissal as are deemed appropriate.”); Goodwin v.

Reynolds, 757, F.3d 1216, 1219 (11th Cir. 2014);

       In Pontenberg, the Plaintiff sought to dismiss the action after the discovery period had

expired and after expert reports had been excluded for the failure to comply with the expert

disclosure requirements of Rule 26. Id. at 1256. The Defendant’s Motion for Summary Judgment

was also pending. Id. The Court in Pontenberg concluded that any prejudice to the defendant

was negligible and voluntarily dismissed the case, but with a condition that the plaintiff pay the

defendant’s costs if a re-filing were to occur. Id. at 1260. Unlike Pontenberg, significant

discovery has not been conducted in this case and there are no dispositive motions pending.

Defendants in this case will suffer no prejudice should this Motion for Voluntary Dismissal

Without Prejudice be granted.

       The Plaintiff acknowledges that this Court may impose curative conditions upon the

dismissal designed to alleviate any prejudice to the defendants. Given the present stage of the


                                                                                                   4
         Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 5 of 27

                                                              CASE NO.: 3:19-CV-77-MCR-CJK
litigation, where no depositions, either fact or expert have been conducted, and where there are

no pending motions, dispositive or otherwise, and no trial date, Plaintiff suggests that no

conditions are necessary at this time. Should the Court impose such conditions, Plaintiff requests

that costs under Rule 41(d) be limited to those costs that would not be used in the defense of any

later suit. See McCants, supra., 781 F.2d at 860 (“Where a subsequent similar suit between the

parties is contemplated, expenses awarded might be limited to those incurred in discovering

information and researching and pressing legal arguments that will not be useful in the later

suit.”) The parties have exchanged initial disclosures and written discovery responses that will

certainly be used in any subsequent suit. Plaintiff will stipulate to the use of all discovery from

this action in any subsequent suit over this incident, eliminating any time, expense and effort in

having to duplicate these initial discovery activities.

       The Plaintiff here has not acted in bad faith. Counsel’s trial obligation for another client

required significant time in October, nearly all of November and into December. The refusal of a

previously disclosed expert to stay on after she left her forensic position was not something that

could have been anticipated to have occurred when Plaintiff’s expert disclosure was made back

on July 1, 2019. Counsel learned of this on December 13, 2019, with insufficient time to replace

Plaintiff’s causation expert.

       Should the Court deny the Motion for Voluntary Dismissal With Prejudice, Plaintiff

requests that the deadlines in the Court’s Order of September 10, 2019 be extended by 120 days

so that a replacement expert can be located and to review the pipe artifact and the 23,439 pages

of documents relating to the bridge construction project.

       The new proposed deadlines would be:

               03/30/2020       Expert Disclosure Deadline
               04/16/2020       Discovery Deadline
               05/07/2020       Summary Judgment Deadline


                                                                                                 5
           Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 6 of 27

                                                                CASE NO.: 3:19-CV-77-MCR-CJK
          Federal Rule of Civil Procedure 16 grants district courts the inherent power to police their

dockets. A scheduling order “may be modified only for good cause and with the judge’s

consent.” F.R.C.P. 16(b)(4).

          Here, good cause exists for this second modification to the scheduling order. The parties

exchanged extensive discovery materials and also expert disclosures in accordance with the

Court’s Scheduling Order. The parties mediated in compliance with the scheduling order.

          Shortly after mediating, counsel for the Plaintiff began preparation for a trial that took

place in November and December. Counsel learned, upon completion of the aforementioned

trial, that a previously disclosed expert that left her forensic work for a teaching position will not

agree to continue as Plaintiff’s expert. Plaintiff has no option other than to replace its causation

expert.

          WHEREFORE, Plaintiff, FLORIDA COMMUNITY SERVICES, respectfully requests

that this Court grant its Motion for a Voluntary Dismissal Without Prejudice Pursuant to

F.R.C.P. 41(a)(2) or, in the Alternative, to Modify the Scheduling Order [ECF No. 21] as

modified by this Court’s Order of September 10, 2019 [ECF No. 32] by extending the current

discovery deadlines by 120 days.



                           LOCAL RULE 7.1(A)(3) CERTIFICATION

          Pursuant to Local Rule 7.1 (A)(3), undersigned counsel for Plaintiff certifies that he has

personally conferred prior to filing this Motion concerning the relief being sought and that

counsel for the Defendant stated he could not consent as his client was unavailable to consult

with on the requested relief sought herein.




                                                                                                    6
        Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 7 of 27

                                                           CASE NO.: 3:19-CV-77-MCR-CJK



                          CERTIFICATE OF WORD COUNT

      Pursuant to Local Rule 7.1(F), the undersigned certifies that this memorandum of law

contains 1806 words, not including the motion itself, which does not exceed 5000 words.


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 20th day of December 2019, I filed the foregoing
document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
is being serviced this day vie CM/ECF upon: Counsel for Skanska USA Civil Southeast, Inc. and
FDOT, Hinda Klein, Esq and John A. Lurvey, Esq. CONROY SIMBERG1801 Centrepark Drive
East, Suite 200, West Palm Beach, FL 33401; hklein@conroysimberg.com;
jlurvey@conroysimberg.com.

CONROY SIMBERG                                  LAW OFFICES OF JAMES W. KEHOE, III
Counsel for Defendants                          Counsel for Plaintiff
1801 Centrepark Drive East, Suite 200           3230 West Commercial Boulevard, Ste. 250
West Palm Beach, FL 33401                       Fort Lauderdale, Florida 33309
Primary email: jlurvey@conroysimberg.com        Mailing Address:
Secondary email: hklein@conrorysimberg.com      P.O. Box 2903
efreedman@conroysimberg.com                     Hartford, CT 06104-2903
Telephone: 561-697-8088                         Telephone No.: (954) 677-3707
Facsimile: 561-697-8664                         Facsimile No.: (866) 292-4641
                                                Primary email: MReilly5@Travelers.com
                                                Secondary email:
By:/s/ John A. Lurvey                           medmond2@travelers.com
  JOHN A. LURVEY, ESQ.
  Florida Bar Number: 570222
                                                By:
                                                  MICHAEL J. REILLY, ESQ.
                                                  Florida Bar Number: 56884




                                                                                             7
Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 8 of 27




                          EXHIBIT -1
Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 9 of 27
Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 10 of 27
Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 11 of 27




      EXHIBIT-2
Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 12 of 27
Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 13 of 27
Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 14 of 27
Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 15 of 27
Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 16 of 27
Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 17 of 27
Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 18 of 27
Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 19 of 27
Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 20 of 27
Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 21 of 27
Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 22 of 27
Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 23 of 27
Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 24 of 27
Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 25 of 27
Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 26 of 27
Case 3:19-cv-00077-HTC Document 35 Filed 12/20/19 Page 27 of 27
